In re Durham, Joel; — Defendant(s); applying for reconsideration of this Court’s Denial of March 11, 1994; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 92-0960.
Reconsideration granted; writ granted with order. In view of our continuing supervisory jurisdiction over this capital case, which has yet to be tried, we grant defendant’s application for reconsideration of this Court’s ruling of March 11, 1994. Furthermore, on reconsideration, we conclude that the application has merit. The trial court is ordered to prohibit the introduction, in the penalty phase of the trial, of evidence concerning the original charge in an unrelated matter, removed to federal court, when the defendant was permitted to plead guilty to a lesser charge. State v. Jackson, 608 So.2d 949, 954 (La.1992).
DENNIS, J., not on panel.